Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Quayle Action

This application is in condition for allowance except for the following formal matters: 
Specification
The abstract of the disclosure is objected to because.  Remove the “[FIGURE 1]” at the end of the abstract. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 8 and 10 are objected to because of the following informalities: 
Claim 8, lines 2 and 4, states “a fifth current limiting module” and “a sixth current limiting module”. However, it appears that  “a sixth current limiting module” in line 2 should be -- a first current limiting module -- and “ a sixth current limiting module” in line 4 should be -- a second current limiting module” since a first, second, third and fourth current limiting module not previously claimed. A first and a second current limiting module would be consistent with the previous claim language pattern in the claim.
 Claim 10, “a first detection result” in line 5 should be -- the first detection result -- and “a second detection result” in line 6 should be -- the second detection result --. 
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Allowable Subject Matter
Claims 1-7,  9 and 11-13 are allowed.
Claims 8 and 10 would be allowable if corrected to overcome the objection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations: A high voltage interlock circuit comprising: a first switching module, one terminal of the first switching module being connected to a first power supply, and the other terminal of the first switching module being connected to one terminal of a high voltage component module and a first power ground; a second switching module comprises a first driving unit and a first switching unit arranged in isolation, the first driving unit being used to drive the first switching unit to close, a current input terminal of the first driving unit being connected to the other terminal of the high voltage component module, one terminal of the first switching unit being connected to a second power supply, and the other terminal of the first switching unit being connected to a second power ground; a third switching module comprises a second driving unit and a second switching unit arranged in isolation, the second driving unit being used to drive the second switching unit to close, a current output terminal of the second driving unit being connected to the other terminal of the high voltage component module, one terminal of the second switching unit being connected to a third power supply, and the other terminal of the second switching unit being connected to the second power ground; a fourth switching module, one terminal of the fourth switching module being connected to a fourth power supply, and the other terminal of the fourth switching module being connected to a current output terminal of the first driving unit, a current input terminal of the second driving unit and the first power ground; a controller, configured to control the first switching module and the fourth switching module to close alternately, obtain a first detection result at one terminal of the first switching unit and a second detection result at one terminal of the second switching unit, and determine a fault of the high voltage component module based on the first detection result and the second detection result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842